Citation Nr: 1610021	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for right knee degenerative joint disease.

2.  Entitlement to an increased disability rating in excess of 20 percent for lumbosacral spine intervertebral disc syndrome.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to December 7, 2009.
 
    
REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran had active service from February 1973 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his March 2011 VA Form 9, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge at the RO.  This hearing was scheduled for January 2016, but the Veteran failed to appear.  He has not request to reschedule the hearing.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

In a March 2011 rating decision, the RO granted a 30 percent disability rating for right tibia fibula fracture with residual varus deformity, loss of leg length, hypersensitivity/loss of sensation right calf and muscle (previously diagnosed as status post fracture right tibia and fibula with ankle disability), effective from December 7, 2009.  He did not then appeal the percentage or effective date assigned for that rating, and that issue is not intertwined with any issue now on appeal.  Thus, it is not on appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In the same rating decision the RO granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) effective from December 7, 2009.  The issue of entitlement to a TDIU prior to that date remains on appeal as a component of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.



REMAND

This case must be remanded to obtain outstanding VA medical records and to obtain new VA examinations. 

In his March 2011 VA form 9, the Veteran wrote that he had been recommended for a total knee replacement by his VA doctor.  He also wrote that he had pain and instability in both legs from his back, such that he could not walk for more than 15 minutes.  

The available VA treatment records reflect the recommendation for a total knee replacement in July 2011.  They also reflect ongoing complaints of back pain.  However, no VA treatment records are available since October 2012.  

Furthermore, the Veteran has not undergone a VA examination since June 2010.  

In light of the Veteran's contentions of a deteriorating condition in his knee and back, plus the lack of VA treatment records during the intervening years, the Board finds that this matter must be remanded to obtain those missing records and arrange for a VA examination.  See 38 C.F.R. §§ 3.326, 3.327 (2015); Snuffer v.  Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  

2.  Obtain all of the Veteran's VA treatment records not already associated with the claims file, to include those dated from October 2012 to the present.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  
3.  After completing all development set forth above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected knee and back conditions.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's right knee and back conditions.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition, including any associated neurologic manifestations, such as radiculopathy.  In doing so, please describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify your findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's claims file.

4.  After completing all actions set forth above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  

If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




